Citation Nr: 1536617	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-11 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 1974.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  

This issue was previously before the Board in February 2014 and January 2015.  The Board remanded it for additional development, and it has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2014 remand, the Board noted the Veteran's contention that he had been receiving treatment from Dr. A.G.S. for a low back disorder since early 1975, as well as Dr. A.G.S.'s statements that he had been treating the Veteran's back symptoms since 1985 and that the Veteran had previously received treatment for his back symptoms from Dr. T.V.R. from 1979 to 1985, when Dr. T.V.R. closed his practice.  The Board noted that the record contained no private treatment records for the Veteran prior to 2004 and remanded in part so that the AOJ could attempt to obtain any pre-2004 records.   The Board specifically instructed the AOJ that, if it was unable to obtain those records, it must add a formal written unavailability memorandum to the claims file, notify the Veteran, and give him an opportunity to respond.  Because the record before the Board in January 2015 contained neither private treatment records prior to 2004 nor a formal written unavailability memorandum, a second remand was necessary.

In March 2015, the AOJ asked the Veteran to provide authorizations for private treatment records.  The Veteran did not respond.  Instead of issuing a formal written unavailability memorandum, notifying the Veteran, and giving him an opportunity to respond, the AOJ simply denied the claim again in a supplemental statement of the case.  Although the Board regrets the additional delay, the Board errs as a matter of law when it fails to ensure compliance with its remand orders.  A third remand is therefore necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a July 2015 statement, the Veteran's representative provided copies of authorizations dated March 2014.  On remand, the AOJ must make clear to the Veteran and his representative that new authorizations are necessary.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorization, attempt to obtain the Veteran's treatment reports from Dr. A.G.S. dated prior to 2004, including any records from Dr. T.V.R. that Dr. A.G.S. might possess.  The AOJ must make clear to the appellant and his representative that new authorizations for these records are necessary.  As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ should continue efforts to locate all identified records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Even if the Veteran does not respond with the requested documentation, the next step should be taken.  That is, a formal written unavailability memorandum must be added to the claims file, and the appellant must be so notified and provided with an opportunity to respond.  

2. Readjudicate the issue on appeal.  If records received indicate the need for further development, that should be accomplished.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


